Citation Nr: 0419663	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus and a 
kidney disorder.  




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement (NOD) was 
received by VA in January 2003.  A statement of the case was 
issued in October 2003.  In November 2003, a statement was 
received in lieu of a VA Form 9, which perfected the 
veteran's appeal.   

The veteran is unrepresented in this matter.  


REMAND

This case is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.

The veteran asserts, in essence, that service connection is 
warranted for the claimed disabilities due to Agent Orange 
exposure.  He maintains that although he did not serve in 
Vietnam, he was exposed to Agent Orange when it was used as a 
defoliant while he was stationed in Korea.  He related that 
he served long periods of time around the DMZ and dioxin was 
used to keep down the undergrowth and bushes.  He believes 
this was the same defoliant that was used at Vietnam at that 
time.  

A review of the record reveals that the veteran gave a 
history of hospitalization at the Columbus Regional Hospital 
for his kidney disorder.  Those records are not associated 
with the claims folder and should be obtained if possible, 
prior to final adjudication of the claim.  Additionally, a 
January 2003 statement associated with the claims folder 
indicates that a Dr. Skinner had prepared a letter and some 
unspecified documents for the veteran to submit to VA.  These 
do not appear to have been associated with the claims folder.  
An attempt to accomplish this should be made.  

Likewise, the veteran's service personnel records should be 
obtained to ascertain whether he was assigned to any unit in 
Korea known to have been operating in the area near the DMZ 
where defoliants were used.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
He should also be asked to provide any 
evidence he has in his possession 
regarding his claimed disabilities and 
should be informed of the criteria 
required for service connection as a 
result of Agent Orange exposure on a 
presumptive and direct basis.  

2.  After obtaining an appropriate 
release of information, the RO should 
seek the veteran's medical records of 
treatment for his hospitalization at the 
Columbus Regional Hospital, Columbus, 
Georgia, in July 2001 for his kidney 
disorder and associate those records with 
the claims folder.  All attempts to 
secure this evidence should be documented 
in the claims folder.

3.  After obtaining an appropriate 
release of information, the RO should 
seek the veteran's medical records of 
treatment and the medical statement 
written by Dr. Skinner from Skinner and 
Associates; 4729 Armour Road; Columbus, 
Georgia 31907, and associate those 
records with the claims folder.  All 
attempts to secure this evidence should 
be documented in the claims folder.

4.  After obtaining an appropriate 
release of information, the RO should 
attempt to obtain the records of the 
veteran's treatment by Andrew T. Mecca, 
MD, Health & Human Services Bldg., Plaza 
F, Second Floor, 2100 Comer Ave., 
Columbus, GA 31904.  

5.  Since the veteran's service medical 
records reflect he may have been assigned 
to one of the units operating in the area 
of the Korean DMZ where defoliants were 
used between 1968 and 1969, (2/17th Inf), 
the appropriate agency (The National 
Personnel Records Center) should be 
contacted to provide the veteran's 
service personnel records which would 
reflect his units of assignments while on 
active duty.  

6.  In the event it is established the 
veteran served with a unit assigned to an 
area in Korea in which defoliants were 
used, he should be scheduled for an 
examination to address the likely 
etiology of his kidney disability, and 
specifically whether it is secondary to 
Type II diabetes mellitus.  

7.  The evidence should be reviewed, any 
further indicated development undertake, 
and the claims re-adjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case.  
After an appropriate period of time to 
respond, the case should then be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




